A petition for a rehearing was granted,
Mr. Justice Robb
delivering the opinion of the Court:
A petition for rehearing has been filed by the appellees in this case. Appellant’s application for special appeal was allowed by this court because we understood that the court below had ruled that appellees had a lien upon the funds in question by virtue of the contracts set forth in our opinion. That understanding was strengthened by the briefs thereafter filed and the presentation of the case at bar. AATe therefore reversed the decree, and, inasmuch as there was a prayer in appellees’ original bill to the effect that if they were not entitled to compensation under said contracts they were entitled to reasonable compensation for services rendered, upon the theory that they had created the fund in question, remanded the case for further proceedings. It is now made to appear by the application for rehearing that .the court below ruled that no lien existed by reason of said contracts. In other words, the trial court’s decision upon this point was in harmony with our own, and therefore should have been affirmed, and not reversed.
The petition for rehearing will be granted, but inasmuch as we would not have allowed the special appeal had we understood the real status of the ease, without further argument we will dismiss that appeal with costs.